Title: To George Washington from Oliver Phelps, 2 May 1781
From: Phelps, Oliver
To: Washington, George


                        
                            Sir
                            Boston May 2d 1781
                        
                        I had the honor to receive the day before yesterday your Excellency’s favour of the 16th Ulto I am sorry that
                            Mr Blaine should have made any possitive assurances, that the State of Massachusetts would furnish a regular supply of
                            beef Cattle, which have turned out so greatly to your disappointment.
                        On my appointment I informed the Commissary-General, that I could not engage him more than sixty head by the
                            week, and at the same time informed him, that as I had no fund for supplies but the specific tax laid on the several
                            towns, I could make him no possitive assurances—The beef required, and money in lieu thereof,
                            has been paid in but very slowly by the towns, the weight of other taxes, almost intolerable, and the raising the new
                            Recruits, who have on an average recived two hundred dollars in specie as a bounty, rendered it impossible for them to
                            raise the beef—However, knowing that the army must suffer, were the supplies to stop, I exerted myself as much as
                            possible, for their support, and involved myself in debt untill I could move no further—I therefore
                            made a representation of my embarrassments to his Excellency the Governor of this State near seven weeks ago, and on the
                            meeting of the General Court did the same to them. a Committee was appointed to examine the state of my department, and
                            provide a remedy if possible; fortunately for me your Excellencys letter reached me at the time they were considering the
                            matter, and I laid the same before them—a temporary supply has been afforded me I expect to forward fifty head of Cattle
                            by the 5th Instant, and am not without hopes, that the number required of us will be sent forward in future.
                        All the beef which I have received, since my appointment would not be sufficient to fill 2500 Barrels out of
                            this I have been obliged to supply the several Issuing stores within the Common I have salted at
                            Springfield 800 Barrels, four or five hundred of which has been delivered over to Mr Tuckerman the assistant of Colo.
                            Hatch—the residue delivered to the Issuing Commisy there.
                        The greatest part of the beef salted at Barrington has been I am informed, sent to the Northward, by whose
                            order I know not. I have also been obliged to send a drove or two of live Cattle to Albany, for the
                            relief of the western Garrisons—I have had no orders from Mr Blaine in the matter, yet could wish to
                            know how to conduct myself in future in this Respect.
                        Your Excellency may depend on that as far as the utmost exertions can be extended, nothing on my part shall
                            be wanting to forward the supplies required; If Cash can be procured these will be no difficulty; provisions of every kind
                            being plentier & cheaper than at the opening of the last Campaign. I have the honor to be your Excellencys most
                            Obedient and very humble servant
                        
                            Oliver Phelps
                        
                    